196 Ga. App. 843 (1990)
397 S.E.2d 632
COLLIER
v.
DEPARTMENT OF HUMAN RESOURCES et al.
A90A1022.
Court of Appeals of Georgia.
Decided September 11, 1990.
John W. Lawson, for appellant.
Michael J. Bowers, Attorney General, William C. Joy, Kathryn L. Allen, Senior Assistant Attorneys General, for appellees.
BEASLEY, Judge.
We granted Collier discretionary appeal from the superior court's reversal of an award by the Office of Fair Employment Practices. After a hearing by a Special Master, the Office held the Department of Human Resources, Georgia Regional Hospital, liable for racial discrimination against Collier, in violation of the Georgia Fair Employment Practices Act of 1978, OCGA § 45-19-29. The superior court reversed that decision on the ground that it was based on erroneous application of the law to the facts, and the substantial rights of the Department of Human Resources had thus been prejudiced. The court did not further elucidate the basis for reversal. See OCGA § 45-19-39 (b). We granted review to ascertain the legal basis for reversal. *844 After full consideration, we find the appeal to have been improvidently granted inasmuch as no error of law in the lower court's ruling appears in the record. The employee failed to make out a prima facie case of either disparate treatment or disparate impact. The appeal is dismissed.
Appeal dismissed. Deen, P. J., and Pope, J., concur.